Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art  relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (PG Pub 2019/0363310 A1).
Regarding claim 1, Nakamura teaches an electronic device (figs. 1-5), comprising: a substrate (below 5, fig. 1); a first light-emitting element (HL1, fig. 3A) disposed on the substrate and configured to emit blue light under a first current density (inherent that an LED requires current to emit light) when the substrate provides a first current (through source S of transistor Td, fig. 1) to the first light- emitting element; and a second light-emitting element (HL2 or HL3, figs. 3B and 3C) disposed on the substrate and configured to emit green light or (paragraph [0052]) red light under a second current density (inherent that an LED requires current to emit light) when the substrate provides a second current to the second light-emitting element, the first current density is less than the second current density (paragraph [0052]).
Nakamura does not teach the first current is equal to the second current.
It is well known that J=I/A, where J is the current density, I is current, A is the area of the light emitting region HL1 (or HL2 to HL5, or area of the electrode, E1 to E3 ).  Because paragraph [0052] teaches current density to blue light emitting layers HL1 and HL5 is reduced relative to those of red and green light emitting layers HL2 to HL4, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first current is equal to the second current, so that the current density decreases when the area of the light emitting layer (such as HL1) increases, to suppress deterioration of the blue light emitting layer (paragraph [0052]).
 Regarding claim 2, Nakamura teaches the electronic device as claimed in claim 1, wherein the first light- emitting element comprises a first ohmic contact electrode (E1, fig. 3A), and the first current density is defined by a ratio (well known: J=I/A, see claim 1) of the first current to an area of the first ohmic contact electrode.  
Regarding claim 3, Nakamura teaches the electronic device as claimed in claim 2, wherein the second light-emitting element comprises a second ohmic contact electrode (E2 or E3, figs. 3B and 3C), and the second current density is defined by a ratio (well known: J=I/A, see claim 1) of the second current to an area of the second ohmic contact electrode.  
Regarding claim 4, Nakamura teaches the electronic device as claimed in claim 3, wherein the area of the first ohmic contact electrode is different (paragraph [0044], A1> A2, A3;  E1>E2, E3; figs. 3A to 3C, paragraph [0044]) from the area of the second ohmic contact electrode.  
Regarding claim 6, Nakamura teaches the electronic device as claimed in claim 1, further comprising a third light-emitting element (HL2, fig. 3B, paragraph [0052]) disposed on the substrate, wherein when the second light-emitting element emits green light (HL3, fig. 3C, paragraph [0052]), the third light-emitting element is configured to emit red light under a third current density when the substrate provides a third current (inherent an LED requires current to emit light) to the third light-emitting element, the third current density is different from the first current density and the second current density (paragraph [0052]).
Nakamura does not teach the first current is equal to the third current.
It is well known that J=I/A, where J is the current density, I is current, A is the area of the light emitting region HL1 (or HL2 to HL5, or area of the electrode, E1 to E3 ).  Because paragraph [0052] teaches current density to blue light emitting layers HL1 and HL5 is reduced relative to those of red and green light emitting layers HL2 to HL4, it would have been obvious to the skilled in the art before the effective filing date of the 
Regarding claim 7, Nakamura teaches the electronic device as claimed in claim 6, wherein the third light-emitting element comprises a third ohmic contact electrode (E2, fig. 3B), and the third current density is defined by a ratio (known J=I/A, see claim 1) of the third current to an area of the third ohmic contact electrode.  
Regarding claim 8, Nakamura teaches the electronic device as claimed in claim 7, wherein the area of the first ohmic contact electrode is different from the area of the third ohmic contact electrode (A1>A2, A3, paragraph [0044]; E1> E2, E3, figs. 3A to 3C).  

Claims 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1).
Regarding claim 9, Lin teaches an electronic device, comprising: a substrate (110, fig. 1A); 5a first light-emitting element disposed on the substrate and configured to emit blue light (130a, paragraph [0034]), wherein the first light-emitting element comprises a first semiconductor layer (132a, fig. 1C); and a second light-emitting element (120a or 140a) disposed on the substrate and configured to emit green light or (paragraph [0034]) red light, wherein the second light-emitting element comprises a second semiconductor layer (122a) and a second ohmic contact electrode (in 128a, fig. 1B, not labeled) in contact with the second semiconductor layer.
Lin does not explicitly teach wherein a first ratio of an area of the first ohmic contact electrode to an area of the first semiconductor layer is higher than a second ratio of an area of the second ohmic contact electrode to an area of the second semiconductor layer.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the layer an insulating layer (see fig. 1B below), for the known benefit of avoiding shorting layers 122a,124a,126a to provide different biases to layers 126a and 122a for device 120a to emit light.  It would also have been obvious to the skilled in the art before the effective filing date of the invention to form the same insulating layer in 138a of fig. 1C for the known benefit of avoiding shorting layers 132a,134a,136a when forming first ohmic contact electrode in 138a to provide different biases to layers 136a and 132a for device 130a to emit light.
Because H2 is greater than H1 (paragraph [0032]) and L1 equals L2 (paragraph [0031]), a first ratio of an area of the first ohmic contact electrode to an area of the first semiconductor layer is higher than a second ratio of an area of the second ohmic contact electrode to an area of the second semiconductor layer.
Regarding claim 10, Lin teaches the electronic device as claimed in claim 9, wherein the area of the first semiconductor layer is the same as the area of the second semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 11, Lin teaches the electronic device as claimed in claim 9, wherein the first semiconductor layer and the second semiconductor layer are semiconductor layers of the same type (first conductive type layers 122a and 132a, figs. 1B and 1C, paragraph [0032]).  
Regarding claim 12, Lin teaches the electronic device as claimed in claim 11, wherein the area of the first semiconductor layer is the same as the area of the second semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 16, Lin teaches the electronic device as claimed in claim 9, further comprising a third light-emitting element (120a, fig. 1A) disposed on the substrate wherein when the second light-emitting element emits green light (140a, paragraph [0034]), the third light-emitting element is configured to emit red light (paragraph [0034]), the third light-emitting element comprises a third semiconductor layer (122a, fig. 1B) and a third ohmic contact electrode (obvious to provide bias for the third light-emitting element to emit light, see claim 9 above) in contact with the third semiconductor layer, and a third ratio of an area of the third ohmic contact electrode to an area of the third semiconductor layer is different (LEDs have same size, through hole in 140a, where the third ohmic contact is formed, is greater than in 120a, fig. 1A) from the first ratio and the second ratio.  
Regarding claim 17, Lin teaches the electronic device as claimed in claim 16, wherein the area of the first semiconductor layer is the same as the area of the third semiconductor layer (LEDs have same size, paragraph [0031]).  
Regarding claim 18, Lin teaches the electronic device as claimed in claim 16, wherein the first semiconductor layer and the third semiconductor layer are semiconductor layers of the same type (first conductive type, paragraph [0032]).  
Regarding claim 19, Lin teaches the electronic device as claimed in claim 16, wherein the first ratio is greater than the third ratio (LEDs have same size, through holes in 130a, where the third ohmic contact is formed, is greater than in 120a, fig. 1A).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) as applied to claim 9 above, and further in view of Lee et al (PG Pub 2020/0357846 A1).
Regarding claim 113, Lin does not teach the second light-emitting 2element further comprises a color conversion layer.
In the same field of endeavor, Lee teaches the electronic device as claimed in claim 9, wherein the second light-emitting 2element further comprises a color conversion layer (51c, fig. 4, paragraph [0066]) located on the second semiconductor 3layer, for the known benefit of converting light color.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second light-emitting 2element to further comprise a color conversion layer, for the known benefit of converting light color.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) as applied to claim 9 above, and further in view of Senda et al (PG Pub 2004/0028096 A1).
Regarding claim 15, Lin remains a applied in claim 9.
However, Lin does not teach the first light-emitting 2element further comprises a bonding pad electrically connected to the first ohmic contact 3electrode and the substrate.
In the same field of endeavor, Senda teaches the first light-emitting 2element further comprises a bonding pad (20p, fig. 1) electrically connected to the first ohmic contact 3electrode (7p) and the substrate (200), for the benefits of providing electrical bias to the light-emitting element and radiating heat (paragraph [0018]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first light-emitting 2element to further comprise a bonding pad electrically connected to the first ohmic contact 3electrode and the substrate, for the benefits of providing electrical bias to the light-emitting element and radiating heat.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (PG Pub 2019/0378452 A1) as applied to claim 9 above, and further in view of Schubert (PG Pub 2012/0049756 A1).
Regarding claim 20, Lin remains a applied in claim 9.
However, Lin does not teach the first ohmic contact 2electrode or the second ohmic contact electrode is divided into a plurality of separate portions.
In the same field of endeavor, Schubert teaches the first ohmic contact 2electrode or the second ohmic contact electrode is divided into a plurality of separate portions (125 in 116, fig. 3A), for the benefit of balancing current densities to improve operating efficiency (paragraph [0004]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to divide the first ohmic contact 2electrode or the second ohmic contact electrode into a plurality of separate portions for the benefit of balancing current densities to improve operating efficiency.22

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/19/21 have been fully considered but they are not persuasive regarding claims 9-13 and 15-20.  See rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899